Appeal by defendant' ,(1) from a judgment of the Court,"' Queens County, rendered May 22, 1973, adjudicating him a-youthful offender, upon his- guilty plea, ^nd imposing a sentence of a, reformatory period , of imprisonment,'and (2) by permission, from two orders !of thé same court» dated October 18, 1973 and" January 18, 1974, respectively, which denied his motions, made pursuant to CPL article 440,-to vacate the judgmerit ari^d set .aside ‘the sentence,. Orders, affirmed- Judgment, modified, as va naatter df discretion in the interest of justice, by reducihg it to a period of pro-'. bation, and case remanded to Criminal' Terfir to fix. the period and conditions of -probation.- Ini our opinion» defendant should have been.' sentenced" to a period of probation.. Cohal'an, Qhrist, Brennan and Benjamiri, JJ., concur; Martuscello, Acting P. J., concurs' in the Affirmance of the orders,- but otherwise- dissents and votes to affirm.the judgment and-the. reformatory sentence imposed. .